DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  While some of the documents cited in the specification have been listed on the IDS filed 4/2/2019, other documents in the specification are not included, such as Vrana et al. "EDC/NHS crosslinked collagen foams as scaffolds for artificial corneal stroma," J. Biomater. Sci. Polym. Ed., vol. 18, no. 12, pp. 1527-45, 2007; "Genipin crosslinking elevates the strength of electrochemically aligned collagen to the level of tendons," J. Mech. Behav. Biomed. Mater., vol. 15, pp. 176-189, 2012; and Yang C., "Enhanced physicochemical properties of collagen by using EDC/NHS- crosslinking," Bull. Mater. Sci., vol. 35, no. 5, pp. 913-918, 2012.  Another IDS should be filed along with copies of all the Non-patent literature cited in the specification.  



Response to Arguments
Applicant’s arguments, see pages 5-6, filed 8/9/2021, with respect to the rejection(s) of claim(s) 1 under Younesi have been fully considered and are persuasive.  Therefore, the 102 rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Younesi combined with Barnes et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 12, 17, 20, 24, 33, 37, 38 and 62-65 are rejected under 35 U.S.C. 103 as being unpatentable over Younesi, “Heparinized collagen sutures for sustained delivery of PDGF-BB: Delivery profile and effects on tendon-derived cells In-Vitro”; Acta Biomaterialia, Published 27 May 2016 (“Younesi’) in view of Barnes et al., "Cross-linking electrospun type II collagen tissue engineering scaffolds with .   
Regarding claim 1: Younesi discloses an electrochemically aligned and compacted (ELAC) collagen suture (see Abstract, Statement of significance; linear electrocompaction with pure collagen makes up the suture, see also page 101, section 2.1-2.2, Fig. 1) comprising at least one growth factor (growth factor such as PDGF-BB, Introduction, page 101, first column) and heparin (heparin molecules added to the collagen suture, see page 101, section 2.5), wherein a cross-linker comprises 3-dimethylaminopropyl)-3-ethylcarbodiimide-N- hvdroxysuccinimide (see page 101, Sections 2.4-2.5).  Although Younesi discloses genepin included in the cross-linking (page 101, section 2.3), Younesi teaches that genepin usurps sites available for conjugation with heparin and an additional step of incubating the suture in peracetic acid solution must be performed (page 101, section 2.4).  
Younesi fails to disclose a crosslinker having both 1-ethyl-3-(3-dimethylaminopropyl)- carbodiimide and N-hydroxy-succinimide that is free of genepin.  As admitted in Applicant’s specification at [0152], Barnes teaches that it was known in the art to use 1-ethyl-3-(3-dimethylaminopropyl)-carbodiimide (EDC) and N-hydroxy-succinimide (NHS) (aka EDC/NHS) for cross-linking collagen threads in combination with ethanol.  Barnes teaches that 1-ethyl-3-(3-dimethylaminopropyl)-carbodiimide (EDC) is of extreme interest as a cross-linking agent for collagen because it does not cause cytotoxic reactions (abstract).  Barnes teaches that EDS is combined with N-hydroxy-succinimide (NHS) (abstract; whole document).  Barnes teaches that the EDC/NHS cross-linked collagen had improved mechanical strength (page 1603, Conclusions).  The Barnes cross-linking methods are free of genepin, which would avoid the drawbacks mentioned by Younesi.  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize the cross-linking substances taught by Barnes with the Younesi suture, resulting in a cross-linker comprising both 1-ethyl-3-(3-dimethylaminopropyl)-carbodiimide and N-hydroxy-succinimide (EDC/NHS) without genepin, as Barnes teaches that this type of cross-linking agent is another suitable formulation for achieving desirable mechanical properties ELAC fibers.
Regarding claim 4, Younesi discloses at least one growth factor is conjugated to said ELAC suture (Fig. 1, Sections 2.4-2.6), or wherein said at least one growth factor saturates said ELAC suture (Fig. 1; PGDF- BB, see also introduction, page 101), or wherein said heparin is attached to said at least one growth factor (Fig. 1; PDGF-BB is a growth factor that is affinity bound to heparin), or wherein said heparin attachment to said at least one growth factor is an affinity bonding attachment (Fig. 1, affinity binding), or wherein said at least one growth factor is platelet derived growth factor (PDGF is an abbreviation for platelet derived growth factor, see page 101, Introduction, Fig. 1), or wherein said at least one growth factor is selected from the group consisting of basic fibroblast growth factor, transforming growth factor-Bl, vascular endothelial growth factor and insulin-like growth factor 1, or wherein said ELAC suture further comprises a plurality of aligned threads (see page 101, section 2.2; plural “aligned collagen threads”), or wherein said ELAC suture is a load-bearing ELAC suture (see Fig. 2; load-bearing study shows that ELAC suture is load-bearing), or wherein said ELAC suture further comprises a heparinized collagen matrix (see page 101, Sections 2.4-2.5). 
Regarding claim 11, Younesi discloses the ELAC suture of claim 4, wherein said conjugation of said at least one growth factor to said ELAC suture is reversible (page 103, Section 2.9; PDGF-BB is released from suture and is therefore reversible).
Regarding claim 12, Younesi discloses the ELAC suture of claim 1, wherein said heparin is attached to said at least one growth factor (see Fig. 1, part c) PDGF-BB is attached to heparin), wherein said attachment of said at least one growth factor to the heparin is reversible (page 103, Section 2.9; PDGF-BB is released from suture which contains heparin, and is therefore reversible).
Regarding claim 17, the modified Younesi suture above comprises all the recited limitations of the cross-linker.  Younesi discloses a method suturing a wound with the ELAC suture (a patient exhibiting a wound (chicken claw was cut with scalpel resulting in wound, Section 2.7; patient can be human or animal), said wound comprising biological cells (tendon cells, Section 2.7);
b. suturing said wound with said suture to create a sutured wound (ELAC suture used as epitendinous suture, see Section 2.7, pages 102-103, also Fig. 3).
Regarding claim 20, Younesi discloses the wound is a lacerated tendon (second digit flexor profundus tendon, see Section 2.7, page 102), or wherein said conventional suture is a nylon suture (nylon core suture, Section 2.7, pages 102-103), or wherein said conventional suture is a silk suture, or wherein said method further comprising releasing said plurality of at least one growth factor from said ELAC suture (page 103, Section 2.9; PDGF-BB released), or wherein said at least one growth factor release induces proliferation of said biological cells (see Section 4, pages 106-17; cell proliferation), or wherein said ELAC suture induces collagen production by said biological cells (see Section 4, pages 106-17; cell proliferation), or wherein said ELAC suture is a load-bearing suture (see Fig. 2 load bearing study shows that ELAC suture is load-bearing), or wherein said ELAC suture upregulates Collagen |, SCX, COMP, and TNMD gene expression in said biological cells (see Section 4, pages 106-17; cell proliferation), or wherein said biological cells are selected from the group consisting of tenocvtes, tenoblasts and mesenchymal stem cells (see Section 4, pages 106-17; cell proliferation), or wherein said at least one growth factor is conjugated to said ELAC suture (Fig. 1, Sections 2.4-2.6), or wherein said at least one growth factor saturates said ELAC suture (Fig. 1; PGDF-BB, see also introduction, page 101), or wherein said heparin is attached to said at least one growth factor (Fig. 1; PDGF-BB is a growth factor that is affinity bound to heparin), or wherein said at least one growth factor is platelet derived growth factor (PDGF is abbreviation for platelet derived growth factor, see Abstract), or wherein said at least one growth factor is selected from the group consisting of basic fibroblast growth factor, transforming growth factor-Bl, 5 vascular endothelial growth factor and insulin-like growth factor 1 (), or wherein said ELAC suture further comprises a plurality of aligned threads (see page 101, section 2.2; plural “aligned collagen threads”), or wherein said ELAC suture is a load-bearing ELAC suture (see Fig. 2; load-bearing study shows that ELAC suture is load-bearing), or wherein said ELAC suture further comprises a heparinized collagen matrix (see page 101, Sections 2.4-2.5).  
Regarding claim 24, Younesi discloses the method of claim 17 further comprising releasing said plurality of at least one growth factor from said ELAC suture (PDGF-BB is growth factor, see Section 2.9), and wherein said at least one growth factor release is for approximately fifteen (15) days (page 105, first column; prolonged release over the 15 days period).
Regarding claim 33, Younesi discloses the method of claim 17, wherein said heparin is attached to said at least one growth factor (see Fig. 1, part c) PDGF-BB is attached to heparin), and wherein said heparin attachment to said at least one growth factor is an affinity bonding attachment (Fig. 1, affinity binding). 
Regarding claim 38, Younesi discloses the ELAC suture of claim 1, wherein said heparin is attached to said at least one growth factor (see Fig. 1, part c) PDGF-BB is attached to heparin), wherein said attachment of said at least one growth factor to the heparin is reversible (page 103, Section 2.9; PDGF-BB is released from suture which contains heparin, and is therefore reversible).
With regards to claims 62 and 64, Barnes discloses ethanol is a solvent (abstract).  Therefore, the cross-linking agent taught by Barnes consists of only 1-ethyl-3-(3-dimethylaminopropyl)-carbodiimide and N-hydroxy-succinimide (EDC/NHS).  
With regards to claims 63 and 65, Barnes also discloses either an ethanol solution or 2-(N- morpholino)ethanesulfonic acid combined with EDC and NHS for cross-linking.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/Primary Examiner, Art Unit 3771